Order, Supreme Court, New York County (David H. Edwards, Jr., J.), entered September 23,1982, which denied defendants’ motion to dismiss, is unanimously reversed, on the law, and the motion is granted, with costs. The facts are undisputed. Plaintiff’s insured’s vehicle collided with defendants’ vehicle on December 21, 1979. Both vehicles were covered under the New York No-Fault Law (see Insurance Law, art XVIII [Comprehensive Automobile Insurance Reparations Act]). As a result of this accident, plaintiff paid its insured $1,262.44 in first-party benefits. Thereafter, plaintiff sought reimbursement from defendants. Special Term denied defendants’ motion to dismiss for failure to state a cause of action. We disagree. In Country Wide Ins. Co. v Osathanugrah (94 AD2d 513, 514-515), we held: “no-fault legislation reflects a public policy designed to make the insurer of first-party benefits absorb the economic impact of loss without resort to reimbursement from its insured or, by subrogation, from the tort-feasor”. That determination disposes of the issue herein. Concur — Ross, J. P., Carro, Asch, Milonas and Kassal, JJ.